Citation Nr: 0324945	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for right knee retropatellar pain syndrome.

2.  Entitlement to an increased (compensable) initial 
evaluation for left knee retropatellar pain syndrome.

3.  Entitlement to an increased (compensable) initial 
evaluation for scar of left temple status post cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefit sought 
on appeal.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In March 2003, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or her 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d (Fed. Cir. 2003).

In a September 2002 rating decision the RO denied service 
connection for migraine headaches.  The Board construes a 
statement from the veteran received in October 2002, as a 
notice of disagreement regarding this decision.  Thus, a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The record reflects that Dr. "Perciful" did not respond to 
the RO June 2002 request for records.  The Board finds that a 
follow-up request is warranted pursuant to 38 C.F.R. § 3.159 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should again request Dr. 
"Percivul" to furnish a copy of the 
examination which was conducted in March 
2002.  If this evidence is not received 
the appellant should be notified. 

3.  The RO is requested to furnish the 
veteran a statement of the case regarding 
the issue of service connection for 
migraine headaches.  The veteran should 
be informed of the requirements necessary 
to perfect the appeal.  The RO is 
informed that this issue is not perfected 
until timely appealed.

4.  The RO should request the VA medical 
facility in North Little Rock to furnish 
copies of any additional treatment 
records covering the period from June 
2002 to the present.  

5.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

Following any additional development deemed appropriate by 
the RO, the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


